UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JORGE A. TENESACA,
                               Plaintiff,

                      – against –
                                                                      ORDER
MANU INC., ITM GARDEN INC., PAOLO                                18 Civ. 11068 (ER)
SECONDO, EMANUELA COSTA, DENIS L.
ABRAMOWITZ, PETER DOE, ANA DOE, and
MARY DOE,
                     Defendants.


Ramos, D.J.:

         Pe parties are hereby ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions, including dismissal for failure to prosecute. See

Fed. R. Civ. P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                  Edgardo Ramos, U.S.D.J.
